Case: 10-30409 Document: 00511337375 Page: 1 Date Filed: 01/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 3, 2011

                                     No. 10-30409                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



REGINALD JACKSON,

                                                   Plaintiff - Appellant
v.

VENETIAL MICHAELS, Individually and in her official capacity as Warden
of David Wade Correctional Facility; DAVID WADE CORRECTIONAL
FACILITY; LOUISIANA DEPARTMENT OF CORRECTIONS,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                 for the Western District of Louisiana, Shreveport
                             USDC No. 5:07-CV-1420


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Reginald Jackson appeals the dismissal of his employment discrimination
claims against the Louisiana Department of Corrections (“LDOC”) and Venetia
Michael,1 the warden at David Wade Correctional Center (“DWCC”).


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
        Although the caption identifies Michael as “Venetial Michaels,” her correct name is
“Venetia Michael.”
     Case: 10-30409 Document: 00511337375 Page: 2 Date Filed: 01/03/2011



                                       No. 10-30409

       In 2006, Jackson was recreational supervisor at DWCC and held the rank
of corrections captain.         That year, the LDOC authorized the warden to
restructure the security division at DWCC. In the restructuring, thirty-three 2
positions in the security division at DWCC were reallocated 3 to higher ranks.
Eight of those positions were held by black officers and twenty-two by white
officers. Four officer positions within the security division, including Jackson’s
position, were not reallocated. Two of those positions were held by white officers
and two, including Jackson’s position, were held by black officers. Jackson
claimed that the decision not to reallocate his position from captain to major
was, in effect, a decision not to promote him, and that the decision was based on
his race.
       In its memorandum ruling on the defendants’ motions to dismiss, the
district court held that Jackson’s claims against the defendants under the Equal
Protection Clause and 42 U.S.C. Sections 1983, 1985, and 1986 and 1985 were
barred by the statute of limitations. It held further that Jackson’s claims under
Sections 1981, 1983, 1985, and 1986 against the LDOC and against Michael, in
her official capacity, were barred by the Eleventh Amendment. It dismissed
Jackson’s state law claim for failure to state a claim upon which relief could be
granted. Finally, it dismissed Jackson’s Title VII claim against Michael, holding
that she is not liable as an individual under Title VII.
       The district court granted summary judgment for the defendants on the
remaining claims—Jackson’s section 1981 claim against Michael and his Title


       2
        The parties disagree on the number of positions involved in the reallocation. Jackson
argues that thirty-three positions were reallocated, while the defendants argue that only thirty
positions were reallocated. This discrepancy is immaterial, so we have used the number relied
on by Jackson.
       3
        According to the affidavit of Warden Michael, “[r]e-allocation is a procedure by which
a higher rank is assigned to a position, and the incumbent of the position at that time
automatically attains the higher rank, but there is no change in the responsibility and job
duties or authority of the incumbent.”

                                               2
    Case: 10-30409 Document: 00511337375 Page: 3 Date Filed: 01/03/2011



                                  No. 10-30409

VII claim against the LDOC. The court held that Jackson had not established
a prima facie case of discrimination because he did not produce any evidence
that comparable positions held by employees who possessed comparable
qualifications and who are not members of Jackson’s protected class were
reallocated, reclassified, or upgraded.      Instead, the defendants presented
evidence demonstrating that each of the employees who are not members of
Jackson’s protected class and whose positions were reallocated in 2006 had
official job duties which included the supervision of other security personnel.
The job description for Jackson’s position did not include any duty to supervise
other security personnel.
      The district court further held that, even assuming that Jackson had
presented evidence sufficient to establish a prima facie case of discrimination,
summary judgment would still be appropriate because (1) the defendants
produced a legitimate, non-discriminatory reason for the reallocation— to secure
an increase in pay for security personnel whose job duties included responsibility
for supervising other security personnel; and (2) Jackson did not produce
evidence sufficient to create a fact issue as to whether the defendants’ stated
reason for the reallocation decisions was false, or a reasonable inference that
Jackson’s race was a determinative factor in the defendants’ decision-making
process.
      Based on our consideration of the briefs and our de novo review of the
record, we conclude that the district court did not commit any reversible error.
Accordingly, we affirm, essentially for the reasons stated by the district court in
its thorough, well-reasoned opinions.       Jackson v. David Wade Correctional
Center, No. 07-1420 (W.D. La. Oct. 6, 2008 & Mar. 31, 2010).
                                                                     AFFIRMED.




                                        3